Name: Commission Regulation (EEC) No 609/92 of 10 March 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/28 Official Journal of the European Communities 11 . 3 . 92 COMMISSION REGULATION (EEC) No 609/92 of 10 March 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 569/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ si rticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 11 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. O OJ No L 162, 26. 6 . 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 350, 19. 12. 1991 , p. 22. O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 32, 1 . 2. 1992, p. 20 . (*) OJ No L 61 , 6. 3 . 1992, p. 22. f) OJ No L 266, 28. 9 . 1983, p. 1 . 11 . 3. 92 Official Journal of the European Communities No L 65/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 16,929 17,287 17,485 17,480  Portugal 26,009 26,367 26,565 26,560  Other Member States 16,929 17,287 17,485 17,480 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 39,85 40,70 41,16 41,15  Netherlands (Fl) 44,91 45,85 46,38 46,37  BLEU (Bfrs/Lfrs) 822,01 839,39 849,01 848,76  France (FF) 133,67 136,49 138,06 138,02  Denmark (Dkr) 152,02 155,24 157,01 156,97  Ireland ( £ Irl) 14,877 15,191 15,365 15,361  United Kingdom ( £) 13,171 13,458 13,615 13,611  Italy (Lit) 29 820 30 450 30 799 30 790  Greece (Dr) 3 998,90 4 076,03 4 084,27 4 043,82  Spain (Pta) 2 601,67 2 655,29 2 685,30 2 683,92  Portugal (Esc) 5 509,83 5 583,84 5 623,97 5 616,77 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 18,179 18,537 18,735 18,730  Portugal 27,259 27,617 27,815 27,810  Other Member States 18,179 18,537 18,735 18,730 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 42,80 43,64 44,1 1 44,09  Netherlands (Fl) 48,22 49,17 49,70 49,68  BLEU (Bfrs/Lfrs) 882,70 900,09 909,70 909,46  France (FF) 143,53 146,36 147,92 147,89  Denmark (Dkr) 163,25 166,46 168,24 168,19  Ireland ( £ Irl) 15,975 16,290 16,464 16,459  United Kingdom ( £) 14,165 14,452 14,609 14,605  Italy (Lit) 32 021 32 652 33 001 32 992  Greece (Dr) 4 314,05 4 391,18 4 399,42 4 358,97  Spain (Pta) 2 790,21 2 843,83 2 873,83 2 872,46 ,  Portugal (Esc) 5 770,67 5 844,68 5 884,82 5 877,62 No L 65/30 Official Journal of the European Communities 11 . 3 . 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 29,780 30,578 30,968 30,964  Portugal 36,510 37,308 37,698 37,694  Other Member States 18,080 18,878 19,268 19,264 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 42,56 44,44 45,36 45,35  Netherlands (Fl) 47,96 50,08 51,11 51,10  BLEU (Bfrs/Lfrs) 877,90 916,65 935,58 935,39  France (FF) 142,75 149,05 152,13 152,10  Denmark (Dkr) 162,36 169,52 173,02 172,99  Ireland ( £ Irl) 15,888 16,590 16,932 16,929  United Kingdom ( £) 14,040 14,685 14,997 14,994  Italy (Lit) 31 847 33 253 33 940 33 933  Greece (Dr) 4 246,60 4 439,77 4 494,21 4 449,27  Portugal (Esc) 7 707,95 7 871,41 7 950,67 7 943,41  Spain (Pta) 4 542,66 4 66136 4 719,85 4 718,61 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU I) Current 1st period 2nd period 3rd period 3 4 5 6 DM 2,045580 2,044470 2,043420 2,042500 Fl 2,301620 2,300380 2,299150 2,298120 Bfrs/Lfrs 42,076200 42,046100 42,019700 41,990900 FF 6,956880 6,955240 6,953840 6,952900 Dkr 7,928290 7,925240 7,921920 7,920840 £Irl 0,766595 0,766523 0,766541 0,766704 £ 0,709790 0,709833 0,709798 0,709694 Lit 1 535,00 1 537,37 1 539,41 1 541,20 Dr 236,04700 238,19200 240,77200 243,23900 Esc 175,91900 176,34200 176,88800 177,27000 Pta 128,44300 128,68000 128,90400 129,12200